Filed 3/11/14 P. v. O’Shea CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G049044

                   v.                                                  (Super. Ct. No. R00870)

ANGELA DAWN O’SHEA,                                                    OPINION

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Christopher
Evans, Temporary Judge. (Pursuant to Cal. Const., art VI, § 21.) Affirmed.
                   William D. Farber, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.
                                          *                  *                  *
              Defendant Angela O’Shea was originally convicted of theft and sentenced
to two years in state prison. On August 22, 2012, she was released on community
supervision, her supervision was due to expire on August 21, 2015.
              On September 20, 2012, a petition for an arrest warrant was filed by her
probation officer, stating: “Upon the offender’s release, she reported residing in
Anaheim, CA. However, within approximately one week, she moved without notifying
the undersigned. During an office visit on 8/29/2012, the offender admitted to using
cocaine ‘over the weekend.’ In addition, she was reported staying from ‘motel to motel.’
As a result of the offender’s unstable residence and recent drug use, she was directed to
report to the Health Care Agency (HCA) to enroll in residential drug treatment.
However, according to HCA, the offender failed to report. In addition, on September 17,
2012, the offender failed to report and test as directed. Therefore, on September 18,
2012, a home verification was completed at the offender’s last known address (the
Shadow Park Inn motel) [by] the Garden Grove Police Department. However, the
offender no longer resides at the motel. Therefore, her whereabouts are unknown.”
              Defendant was booked into the Orange County jail on March 7, 2013. On
March 12, 2013, the probation department filed a petition for revocation of community
supervision, stating defendant was then in custody in jail, and that she violated the terms
and conditions of her probation by absconding from supervision after a probation visit on
September 10, 2012. On March 13, 2013, during a hearing, defendant admitted she
violated her postrelease community supervision. She was ordered to spend 148 days in
jail, but was given credit for time served.
              A loss prevention agent witnessed defendant enter a Kohl’s department
store in Huntington Beach on March 26, 2013 carrying a large gray shoulder bad. The
agent reported defendant selected clothing and went to the dressing room, and exited a
few minutes later without any clothing. A check of the dressing room revealed there was
no clothing there either. The agent asked to speak with defendant, and she dropped the

                                              2
shoulder bag and fled. A search of the bag revealed 11 items of clothing valued at $363,
as well as defendant’s name and personal information.
              On June 13, 2013, defendant was arrested by the Huntington Beach Police
Department. Once again, the probation department filed a petition for revocation of
community supervision on June 24, 2013, stating defendant failed to report to her
supervising agency when she was last released from jail. She was arraigned on the
petition for revocation of community supervision on June 26, 2013. On September 20,
2013, the court found defendant in violation of her postrelease community supervision,
sentenced her to 180 days in jail with credit for time served and revoked and immediately
reinstated her postrelease community supervision.
              We appointed counsel to represent defendant on appeal. Counsel filed a
brief which set forth the facts of the case. Counsel did not argue against the client, but
advised the court no issues were found to argue on defendant’s behalf. Defendant was
given 30 days to file written argument in defendant’s own behalf. That period has
passed, and we have received no communication from defendant.
              We have examined the record and found no arguable issue. (People v.
Wende (1979) 25 Cal. 3d 436; Pen. Code § 3455.)
              The order of the superior court is affirmed.



                                                  MOORE, J.

WE CONCUR:


RYLAARSDAM, ACTING P. J.


THOMPSON, J.




                                              3